Title: To George Washington from Lieutenant Colonel John Laurens, 25 July 1778
From: Laurens, John
To: Washington, George


          
            Sir.
            Point Judith 40 Miles from Providence 25th July 1778.
          
          I had the honor of writing to your Excellency from Lebanon—the 23d inst.—the day
            following at 3 oClock in the afternoon I arrived at Providence—as soon as I had
            delivered Genl Sullivan Your Excellencys dispatches and instructions—I set out for this place with Col. Wall and an ample number of
            Pilots whom General Sullivan had provided and put under his command—Col. Wall is a man
            of Character and property perfectly acquainted with the coast &ca—those under him are experienced Pilots and men of
            responsibility—We arrived here at nine oClock this morning—having been detained till
            that time in procuring a party of militia—and making arrangements both for securing such
            boats as we shall want for our own immediate use—and such as without this precaution
            might be employed in communicating intelligence to the  enemy—We have
            agreed with four whale-boat privateers belonging to Connecticut manned with enterprising
            experienced mariners—and pressed four belonging to this state—we have given them to
            understand that the Frigate lying at Connecticut River is to push out of the sound—and
            that we are to meet her with hands to enable her to go round and join the french
              fleet—for which purpose their boats are necessary—the
            number that we have is amply sufficient for our business—and now we are in readiness—two
            Sentinels will be posted in an advantageous place, whose business will be to attend to
            whatever Signals may be given from the Sea-bord—besides which Col. Wall the
            Master-pilots and myself will alternately hold watch and keep our attention awake—’till
            last night 12 oClock unfavorable winds have prevailed—if the Gale which we have at
            present does not prove inconstant, it will not be long before we are called upon—Our
            Situation commands a view of the several entrances to New-port—and block island is
            directly opposite to us—so that nothing can pass to or from New-port unnoticed—Genl
            Sullivan estimates the enemys land force here at 7000—the State of their Shipping he
            informs me is as follows—in the E. Channel, (or that between Seconet Point and Rhode
            Island) 2 Galleys and 1 Small frigate—in the West Channel (or that between Boston
              neck and Connanicut Island) 2 Small frigates—In the
            Middle or main Channel 2 Frigates—at Newport 2 or 3 Frigates As Genl Sullivan will
            probably write to Your Excellency—I forbear descending to farther particulars—he has
            been indefatigable and nothing on his part will be wanting. I have the honor to be with
            the greatest respect Your Excellencys most obedt Servt
          
            John Laurens Aide de Camp
          
        